Citation Nr: 1515794	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for lumbosacral radiculopathy.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel

INTRODUCTION

The Veteran had active service from March 1979 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the New York City, New York, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his June 2013 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran provides a competent account that his lumbosacral radiculopathy has worsened since his most recent June 2010 VA examination.  As such, remand is required to afford the Veteran a contemporaneous examination to assess the current nature, extent, and severity of his lumbosacral radiculopathy.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In the rating action on appeal, the RO granted service connection for lumbosacral radiculopathy, but assigned the initial rating under the General Rating Formula for Diseases and Injuries of the Spine; there was no separate rating for or consideration of any neurological manifestations.  The examination on remand should identify all orthopedic and neurological manifestations. 

The record also suggests the Veteran receives regular treatment for lumbosacral radiculopathy (i.e., low back and neurological manifestations); however, VA treatment records dated since April 2013 have not been associated with the record.  VA must obtain these records on remand.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA hospitalization and treatment records related to the low back condition, dated since June 2010.  Any negative response(s) should be in writing and associated with the claims folder.

2.  After the above development has been competed, schedule the Veteran for an appropriate examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the low back, to include all orthopedic and neurological manifestations.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the issues based on the entirety of the evidence, including the TDIU claim.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




